NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-2043
                                      ___________

                                 AMRO A. ELANSARI,
                                                          Appellant

                                             v.

                         UNIVERSITY OF PENNSYLVANIA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-19-cv-00786)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 16, 2019
           Before: CHAGARES, KRAUSE, and NYGAARD, Circuit Judges

                              (Opinion filed: July 17, 2019)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Amro Elansari appeals the District Court’s sua sponte dismissal of his amended

complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). For the

following reasons, we will affirm.

       Elansari filed his action and a motion to proceed in forma pauperis (IFP) with the

District Court on February 25, 2019, alleging that the University of Pennsylvania, John

Doe professor, and “ChargeItSpot” violated 45 C.F.R. § 46.116, which imposes informed

consent requirements on human research studies. Elansari’s cause of action stems from

his use of a phone charging station, which allows those in need of a charge to “put [their]

phone in a locker, unlock it with a code, and retrieve [their] phone once it has charged.”

Am. Compl. ¶ 2. Elansari alleged he used one of these charging stations; however, when

he went to retrieve his phone, he had to complete a University of Pennsylvania survey on

consumer psychology, which he did not consent to. According to Elansari, “the button to

skip the survey was ‘broken’” and he was therefore forced to provide information that he

did not want to divulge in order to get his phone back. Am. Compl. ¶ 12.

       The District Court granted Elansari’s IFP motion, but dismissed the action, with

leave to amend, for failure to state a claim under § 1915(e)(2)(B)(ii). Specifically, the

District Court held that Elansari failed to allege facts indicating that any of the defendants

were subject to the federal regulation.1 Elansari filed his amended complaint against the




1
  The District Court also directed Elansari to identify all defendants in the caption of any
amended complaint, because he had named John Doe professor and “ChargeItSpot” only
in the body of the complaint.

                                              2
University of Pennsylvania2 arguing that the university was subject to § 46.116 because it

“receives substantial amounts of federal funding each year.” Am. Compl. ¶ 24. The

District Court disagreed, noting that simply receiving federal funding does not indicate

that the university is subject to the regulation, and further noted that § 46.116 does not

provide a private cause of action.3 To the extent Elansari was attempting to bring a 42

U.S.C. § 1983 action, the District Court determined that he failed to show that any of the

defendants were state actors. The District Court dismissed the amended complaint with

prejudice.4 Elansari timely appealed.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s sua sponte dismissal pursuant to § 1915(e)(2)(B)(ii) is de novo. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). When considering whether to dismiss a

complaint for failure to state a claim pursuant § 1915(e)(2)(B)(ii), the District Court uses

the same standard it employs under Fed. R. Civ. P. 12(b)(6). See id. “[A] complaint

must contain sufficient factual allegations, taken as true, to ‘state a claim to relief that is

plausible on its face.’” Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We accept all factual

allegations in the complaint as true and construe those facts in the light most favorable to


2
    Elansari again failed to name John Doe professor and “ChargeItSpot” in the caption.
3
 The District Court also noted that Elansari failed to allege any facts indicating that John
Doe professor or “ChargeItSpot” was subject to the federal regulations.
4
  The District Court, in the alternative, dismissed the possible state law tort claims due to
a lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                               3
the plaintiff. Id. “We may affirm a district court for any reason supported by the record.”

Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011).

       Elansari’s brief on appeal is a single page consisting of two sentences. Even

liberally construing this filing, we are unable to surmise his challenges to the District

Court’s determinations. Consequently, we are inclined to view Elansari’s one-page

brief—which sets forth none of the issues addressed by the District Court and contains no

citation to authority or the record—as effectively waiving any challenge to the District

Court’s rulings on these matters.5 See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir.

1993) (noting that if an appellant fails “to set forth the issues raised on appeal and to

present an argument in support of those issues in their opening brief,” those issues are

normally deemed “abandoned and waived . . . on appeal and [they] need not be addressed

by the court of appeals”); see also Doeblers’ Pa. Hybrids, Inc. v. Doebler, 442 F.3d 812,

821 n.10 (3d Cir. 2006) (noting that “passing and conclusory statements do not preserve

an issue for appeal”).

       Even if we declined to enforce this waiver, we would—for the reasons mentioned

above and thoroughly discussed in the District Court’s order—agree with the District

Court’s dismissal pursuant to § 1915(e)(2)(B)(ii). Additionally, the District Court did not

err in declining to invite additional amendment of the complaint. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).


5
  Elansari, who states in his District Court filings that he is a law student, is proceeding
pro se. Although we construe pro se filings liberally, this policy has not prevented us
from applying the waiver doctrine to pro se appeals. See, e.g., Emerson v. Thiel Coll.,
296 F.3d 184, 190 n.5 (3d Cir. 2002) (per curiam).
                                              4
For all of the forgoing reasons, we will affirm the District Court’s judgment.




                                      5